 Case 19-20225-rlj7 Doc 21 Filed 10/21/19            Entered 10/21/19 15:06:48       Page 1 of 2
Van W . Northern
Northern Legal, PC
2700 S Western St, Suite 200
Amarillo, Texas 79109
SBN: 15101100
(806) 374-2266, (806) 374-9535 FAX
ATTORNEY FOR SHANNON SUE BALDW IN


                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

IN RE:                                           §    Case No. 19-20225-RLJ
                                                 §
Shannon Sue Baldwin,                             §    Chapter 7
                                                 §
       Debtor.                                   §    Hearing Date: November 14, 2019
                                                 §    Time: 1:30 p.m.

     DEBTOR’S RESPONSE TO BMO HARRIS BANK N.A.’S AMENDED MOTION
       FOR RELIEF FROM AUTOMATIC STAY OR IN THE ALTERNATIVE
     ADEQUATE PROTECTION PAYMENTS REGARDING THE 2010 CASCADIA
           FRONTLINER AND THE 2011 CASCADIA FREIGHTLINER

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Debtor Shannon Sue Baldwin (hereafter “Debtor”), and in response to the

Amended Motion for relief from Automatic Stay or in the Alternative Adequate Protection Payments

regarding the 2010 Cascadia Frontliner and the 2011 Cascadia Freightliner by BMO Harris Bank

N.A. (hereafter “Movant”), would show the court as follows:


1.     Admit only to the extent accurately reflected in the exhibit attached to the Motion of Movant.

2.     Admit only to the extent accurately reflected in the exhibit attached to the Motion of Movant.

3.     Admit only to the extent accurately reflected in the exhibit attached to the Motion of Movant.

1.     Admit only to the extent accurately reflected in the exhibit attached to the Motion of Movant.

2.     Admit.

3.     Admit only to the extent accurately reflected in the exhibit attached to the Motion of Movant.

4.     Admit only to the extent accurately reflected in Movant’s filed Claims.



                                                                                               PAGE 1
 Case 19-20225-rlj7 Doc 21 Filed 10/21/19              Entered 10/21/19 15:06:48            Page 2 of 2


5.        Admit. However, Debtor agrees to be current or pay adequate protection of $1,500.00 per

          month until the Note is paid in full, or collateral sold and Note paid in full.

6.        Deny. See response to paragraph 5 above.

7.        Deny. See response to paragraph 5 above.

8.        Deny. See response to paragraph 5 above.


          WHEREFORE, PREMISES CONSIDERED, Debtor prays for such other relief at law and

equity.

                                                                  Respectfully submitted,

                                                                  NORTHERN LEGAL, PC
                                                                  2700 S. Western St, Suite 200
                                                                  Amarillo, Texas 79109
                                                                  Tel. (806) 374-2266
                                                                  Fax. (806) 374-9535

                                                                  /s/Van W. Northern
                                                                  Van W. Northern
                                                                  State Bar No. 15101100
                                                                  Attorney for Debtor


                                    CERTIFICATE OF SERVICE

        The undersigned certifies that he has transmitted a true copy of the foregoing instrument to
the following parties in interest by electronic filing or regular U.S. mail on the 22nd day of October,
2019:

Kent David Ries                                          U.S. Trustee
2700 S W estern St.                                      1100 Commerce Street
Suite 300                                                Room 976
Amarillo, TX 79109                                       Dallas, TX 75242-1496
Chapter 7 Trustee

Ammar Dababhoy                                           Shannan Baldwin
W ong Fleming                                            7600 E. Interstate 40
77 Sugar Creek Center Blvd, Suite 401                    Amarillo, TX 79118
Sugar Land, TX 77478
Attorney for Movant


                                                                  /s/Van W. Northern
                                                                  Van W. Northern

                                                                                                   PAGE 2
